DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/02/2022 has been entered.
 Claims 1 – 20 are pending. Claims 1-13 are allowed.  Claims 14-20 are currently rejected.  

Claim Rejections - 35 USC § 103
Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentabe over Yang et al. (US 2016/0366619 A1) hereinafter “Yang” in view of Li et al. (US 2017/0070923 A1) hereinafter “Li”.
(1) Regarding claim 14:
Yang discloses a computer-implemented method comprising: 
determining, by a user device (Fig. 6, 602) connected to a first network, an occurrence of an event associated with a user action and the user device (Fig. 6, 614 and 618; Paragraph [0051], “UE may conduct a voice call”; Paragraph [0052], “UE leaving a coverage area of the serving LTE eNodeB 604”); determining contextual data associated with the event (Fig. 6, 620 and 624; Paragraph [0034] and [0053], “measurement report”); and determining to change from the first network to the second network is to occur for the user device (Fig. 6, 638; Paragraph [0055]).

Li teaches analyzing contextual data based at least in part on a data model to determine whether a change to a second network is warranted, the data model being trained based on historical network usage data indicating one or more network usage patterns associated with a device (Paragraph [0175],  “Handover History”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Yang in light of Li to include the features of analyzing the contextual data based at least in part on a data model to determine whether a change to a second network is warranted, the data model being trained based on historical network usage data indicating one or more network usage patterns associated with the device, in order to optimize user experience and overhead to the network by preventing frequent handovers. 
 (2) Regarding claim 15:
	Yang further discloses determining a change in a location of the device; and determining the occurrence of the event based on the user action changing the location of the device (Paragraph [0052]; Fig. 6, 618).
(3) Regarding claim 16:
Yang further discloses determining that the second network, which was previously not accessible, is accessible; and determining the occurrence of the event based on the second network becoming accessible (Paragraph [0053], “when an inter-RAT neighbor becomes better than a threshold”). 
(4) Regarding claim 17:

	(5) Regarding claim 18:
Yang further discloses the contextual data comprises at least one of: location data indicating a location of the device;  connectivity data indicating a first quality of the first network and a second quality of the second network (Paragraph [0034], “UE may measure the neighbor cells of a second network for signal strength”; Paragraph [0038], “the UE may perform an LTE serving cell measurement”);  user activity data indicating activity of the user with one or more applications associated with the device;  security data indicating security associated with at least one of the first network, the second network, or the one or more applications;  service plan data associated with a service plan of the device, the service plan indicating at least one of roaming information or data usage information;  or device component data indicating at least a useful battery life of a battery of the device.
	(6) Regarding claim 19: 
Yang further discloses the method further comprises: determining that the second network is associated with at least one of less throughput or more latency than the first network; and determining to refrain from effectuating the change from the first network to the second network based at least in part on the second network being associated with at least one of less throughput or more latency than the first network ([0042]-[0046], UE can prevent a handover from a packet-switched LTE cell to a circuit-switched GSM cell when the target network becomes undesirable).
Yang does not disclose wherein an output of the data model indicates that a change to the second network is warranted.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Yang in light of Li to include the feature that an output of the data model indicates that a change to the second network is warranted, in order to optimize user experience and overhead to the network by preventing frequent handovers. 

	Claim Rejections - 35 USC § 103	 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yang and Li, and further in view of Decarreau et al. (US 2019/0174368 A1) hereinafter “Decarreau”.
 (1) Regarding claim 20:
Yang does not disclose wherein an output of the data model indicates that a change to the second network is warranted.
Li teaches an output of the data model indicates that a change to the second network is warranted (Paragraph [0175], i.e. when time stamps in the “Handover History” do not show very frequent handovers in the past).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Yang in light of Li to include the feature that an output of the data model indicates that a change to the second network is warranted, in order to optimize user experience and overhead to the network by preventing frequent handovers. 
Yang does not disclose determining a first security level associated with the second network is below a second security level required to perform a particular action; and determining to refrain from 
Decarreau teaches determining a first security level associated with the second network is below a second security level required to perform a particular action; and determining to refrain from effectuating the change from the first network to the second network based at least in part on the first security level being below the second security level (Abstract; Paragraph [0050]; Fig. 7, 720).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Yang to include the features of determining a first security level associated with the second network is below a second security level required to perform a particular action; and determining to refrain from effectuating the change from the first network to the second network based at least in part on the first security level being below the second security level as shown in Decarreau in order to prevent a UE from connecting to an unsecure network during handover.

Allowable Subject Matter
Claims 1-13 are allowed.

Response to Arguments
Applicant’s arguments with respect to claims 14-20 have been considered but are moot in view of the new ground of rejection under 35 U.S.C. 103 based on a newly cited reference.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO HUI A ZHU/Primary Examiner, Art Unit 2465